Citation Nr: 1020575	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for a bilateral foot 
disorder, claimed as foot cramps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Portland RO that denied service connection for left knee, 
left ankle, and bilateral foot disabilities.  The Veteran 
also perfected his appeal of the initial rating assigned with 
the grant of service connection for residuals of 
thrombophlebitis of the left leg, which was rated 
noncompensable (zero percent) effective November 2, 2004, the 
date the claim was received.  The RO subsequently increased 
the rating to 10 percent in a June 2009 rating decision, also 
effective November 2, 2004.  In June 2009, the Veteran 
expressed his agreement with the rating assigned; therefore, 
the matter is no longer before the Board for consideration.  

In February 2010, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is associated with 
the claims file.  The Veteran submitted additional 
information and a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005, the Veteran was afforded a VA examination of his 
left knee; the examiner indicated that the Veteran's military 
treatment records appeared to be incomplete and commented it 
would be speculation to opine whether the Veteran's current 
left knee disability was related to the car accident he had 
in service.  In an August 2005 addendum, the examiner again 
indicated that there was insufficient evidence to opine the 
etiology of the Veteran's left knee disability without 
speculation.  As it appears additional medical evidence would 
aid in obtaining an opinion and since the record is 
incomplete, additional development is warranted prior to 
obtaining another opinion.

With regard to service treatment records, the Veteran was 
hospitalized briefly at a private hospital before being 
transferred to the Haven Naval Hospital.  A summary clinical 
record from the Naval Hospital is the only record of 
treatment obtained and it indicates the private hospital 
records were reviewed.  The private treatment records and 
treatment records other than the summary are not associated 
with the Veteran's other service treatment records.  
Additional records were requested and the National Personnel 
Research Record's (NPRC) response was that the index of 
retired records at NPRC did not list the requested year.  
Since the response indicates the NPRC is not in possession of 
these records, it does is possible that these records may be 
available at some other location.  As these records are 
pertinent to the Veteran's claims, the RO should make 
exhaustive efforts to locate them at some other facility.  

The Veteran should be informed of secondary sources that can 
be used to substantiate his claim.  VA has a responsibility 
to continue to search for such records until it is determined 
that they do not exist or that further attempts to obtain 
them would be futile.  The non-existence or unavailability of 
such records must be verified by each Federal department or 
agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2)(3).

The Veteran indicated that he received treatment for his 
claimed disabilities through Kaiser Permanente.  He submitted 
a proper release and the RO requested the records; however, a 
response was not received.  VA's duty to assist the Veteran 
includes making reasonable efforts to help the Veteran obtain 
evidence necessary to substantiate his claim.  See 38 C.F.R. 
§ 3.159 (c) (2009).  In the Board's view, it is reasonable 
for the RO to make a second attempt to obtain such records.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Department of the 
Navy Medical Liaison Office of the NPRC 
or any other appropriate agency conduct 
another search for the Veteran's medical 
treatment records from June 1966 at the 
Haven Naval Hospital that may include 
records from St. John's Hospital.  If the 
requested records are held by a 
department or agency of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified (in writing) by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).

2.  The RO/AMC will request treatment 
records from Kaiser Permanent for the 
Veteran's claimed left ankle, left knee, 
and bilateral foot disabilities.  Copies 
of complete clinical records of the 
Veteran's treatment that are secured must 
be associated with the claims file.  If 
records these records are not received, 
the Veteran should be so advised, and 
also advised that ultimately it is his 
responsibility that any private records 
are received.  An explanation of why the 
records could not be secured should be 
incorporated in the claims file.

3.  After the development above is 
completed, the Veteran will be scheduled 
for a VA examination to determine the 
likely etiology of his left knee 
disability.  If any additional medical 
records received contain a diagnosis of a 
left ankle or a disability of either 
foot, the examination will encompass 
these disabilities as well.

The following considerations will 
govern any scheduled VA examination:

a. The claims file must be reviewed 
by an appropriate physician, who 
must acknowledge receipt and review 
of the claims folder and a copy of 
this remand in any report generated 
as a result of this remand.

b.  Following examination of the 
Veteran, review of the claims file, 
and discussion of the Veteran's 
documented medical history and 
assertions, the examiner must 
address the following:

(i) Does the Veteran have a 
left knee disability related to 
his service to include the June 
1966 car accident that occurred 
therein?

(ii) Does the Veteran have a 
left ankle disability that is 
related to his service to 
include the June 1966 car 
accident that occurred therein?

(iii) Does the Veteran have a 
disability of either foot that 
in related to service to 
include complaints noted 
therein or to the June 1966 car 
accident that occurred therein?

Any opinion an examiner provides 
must be accompanied by an 
explanation of the rationale.

If an opinion cannot be made without 
resort to speculation, the examiner 
must state so and clearly indicate 
whether this conclusion was based on 
full consideration of all the 
assembled data and evidence, and 
explain the basis for why an opinion 
would be speculative.

If the examiner reports that 
additional information may be 
obtained that would render an 
opinion non-speculative, the RO/AMC 
must determine whether such 
information may be obtained and 
undertake reasonable efforts to 
obtain such information.  If 
obtained, the RO/AMC must ensure 
that it returns the claims folder to 
the examiner for a non-speculative 
opinion. 

4.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.655.  In the event that the 
Veteran does not report for either of the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following such development, the 
RO/AMC should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claims, the RO/AMC 
shall issue the Veteran a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


